Citation Nr: 0306338	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic low back 
strain and residuals of a low back injury with L5-S1 
radiculopathy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend, D.W.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
May 1965.  The veteran was originally granted a discharge 
under other than honorable conditions.  By a January 1975 Air 
Force Discharge Review Board decision, the veteran's 
discharge was upgraded to a discharge under honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO rating decision.

The Board notes that in December 2002 statement the veteran 
raised the issue of compensation for aid and attendance due 
to a heart condition.  Such a question has not yet been 
addressed by the RO and is consequently referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The veteran's chronic low back strain with L5-S1 
radiculopathy is attributable to military service.

2.  The veteran likely has PTSD that is attributable to his 
military court martial experience and discharge proceedings.  

3.  It is likely that the veteran's service-connected PTSD 
has made worse his coronary artery disease.  


CONCLUSIONS OF LAW

1.  The veteran has chronic low back strain with L5-S1 
radiculopathy that is likely the result of injury incurred in 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The veteran has PTSD that is likely the result of an in-
service stressor event. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  The veteran has coronary artery disease that has been 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).   Where VA 
determines that the veteran did not engage in combat with the 
enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

Low Back Disability

The veteran contends that his current low back disability is 
related to a low back injury that he sustained while on 
active duty.

In the veteran's case, service medical records indicate that 
the veteran did not report any back problems in medical 
history reports dated in February 1963 and in November 1964.  
Upon examination, the veteran's spine was normal.   In 
January 1965, the veteran complained of low back pain.  A 
January 1965 separation examination indicated that the 
veteran's back was normal.  Service medical records dated in 
April 1965 indicate that the veteran had had a mild back 
strain secondary to a fall two months earlier.  A physical 
examination showed that the veteran was tender at L5-S1.  He 
was diagnosed with a back strain and was assigned to light 
duty.  

Post-separation medical evidence includes VA treatment 
records dated from January 1986 to April 1993 which indicate 
that the veteran complained of having had chronic low back 
pain on and off since 1964.  The veteran was diagnosed with 
chronic low back pain with a history of right L4-5 
radiculopathy.

A February 1989 VA examination report indicates that the 
veteran was diagnosed with chronic low back pain with a 
history of right L4-5 radiculopathy.

Also of record is an October 1990 VA examination report.  The 
veteran reported having had chronic low back pain since 1964.  
The veteran was diagnosed with chronic low back pain with 
marked limitation of movement.  

A May 1991 statement from the veteran's private physician, 
D.O.M., Jr., M.D., indicates that the veteran had been 
hospitalized in service for a back injury.  The physician 
indicated that the veteran's prognosis was poor.  

Private medical records dated from July 1992 to November 2002 
indicate that the veteran complained of low back pain with 
numbness in his feet since 1986.  He reported that he had 
fallen in April 1984.  He was diagnosed with minimal disc 
bulging at the lumbosacral junction, mild degenerative 
changes, lumbar and sacral spine strain/sprain.

Also of record is a February 1997 statement from the 
veteran's private physician, M.K.S., M.D.  Dr. S. indicated 
that the veteran had complained of severe low back pain with 
constant numbness and tingling in his bilateral legs and 
feet.  The veteran was diagnosed with L5-S1 radiculopathy, a 
strained lower back, and peripheral neuropathy.  

The veteran was afforded a general medical examination in 
January 1999.  The veteran stated that his back problems 
started after an April 1984 fall.  The veteran was diagnosed 
with back pain, degenerative disc disease, and osteoarthritis 
of the lumbar spine.  

The veteran testified at a hearing in January 2002.  The 
veteran said that he had fallen during service and had 
injured his back.  He indicated that his back condition was a 
chronic problem since this fall.  He indicated that he had 
sought treatment for his back within a year of his discharge, 
but his physician died and the veteran was unable to obtain 
his medical records.  The veteran's friend testified that the 
veteran had lumbar strain in service which was aggravated in 
1984.  

The veteran was afforded a VA spine examination in February 
2003.  The examiner noted that the veteran had had a record 
of back pain in service, but there was no specific injury to 
L4 or L5 during that period of time.  The veteran reported 
that he had had a second back injury in 1984 which had 
aggravated his low back pain.  He stated that he had daily 
chronic back pain.  X-rays showed moderate disc height 
deterioration at L1-2 and mild disc height deterioration at 
L2-3.   The veteran was diagnosed with mechanical low back 
pain and diffuse lower extremity weakness consistent with 
radiculopathy.  The examiner opined that it was likely that 
some of the veteran's problems arose in the service, and 
noted that the veteran had a history of a second back injury 
subsequent to his discharge.  The examiner did not find 
direct evidence in the claims file stating that the veteran's 
in-service injury caused a specific injury to his L4-5 
vertebral bodies.  The examiner later stated that the veteran 
did complain of muscular strain in service, and believed that 
the veteran's current condition was at least as likely as not 
related to his service-connected injury.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's low back strain and L5-S1 
radiculopathy is related to service.  The evidence clearly 
shows that the veteran has a current disability as he was 
diagnosed with lumbosacral strain, sprain, and radiculopathy.  
Additionally, the record contains competent medical evidence 
that suggests that the veteran's current low back disability 
was traceable to his military service.  In this regard, the 
Board notes that the while the February 2003 VA physician 
noted that there was no direct evidence that indicates that 
the veteran's in-service back injury caused a specific injury 
to his L4-5 vertebral bodies and while a post-discharge 
injury was noted in the claims file, the Board notes that the 
VA examiner nevertheless concluded that it was likely that 
some of the veteran's problems arose in the service.  
Furthermore, the VA examiner went on to state that that the 
veteran's current back disability was at least as likely as 
not related to his service-connected injury.  As such, the 
Board finds that although the veteran had a second injury to 
his back subsequent to service, the evidence of record does 
not  indicate that the veteran's low back symptomatology is 
entirely due to the 1984 injury.  Consequently, taking into 
account the February 2003 VA examiner's findings, the Board 
finds that the evidence does not indicate that the veteran's 
current low back disability is clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303.  Therefore, the 
evidence taken as a whole tends toward the conclusion that 
the veteran's strain with L5-S1 radiculopathy is related to 
the back injury he sustained while in service.  The veteran's 
claim of service connection for a low back disability, namely 
chronic low back strain with L5-S1 radiculopathy, is 
therefore granted.  38 C.F.R. § 3.303.

PTSD 

The veteran contends that he developed PTSD as the result of 
being subject to a court martial resulting in a discharge 
under conditions other than honorable.

In the veteran's case, service medical records include 
February 1963, November 1964, and January 1965 medical 
history reports which indicate that the veteran did not give 
a history of a psychiatric condition.  Upon examination, no 
psychiatric disability was noted.  

Service medical records dated in January 1965 indicate that 
the veteran complained of abdominal pain associated with 
nervousness and excitement.  He was diagnosed with a 
questionable nerve condition.  

Service personnel records include a March 1965 Legal 
Memorandum from the Office of the Staff Judge Advocate which 
indicates that in September 1964, several individuals had 
accused the veteran of possessing and using marijuana.  A 
Board of Officers Convened Under AFR 39-17 in February 1965 
concluded that the veteran had been reprimanded in December 
1964 for failure to repair.  The veteran had also received a 
special court martial for being absent without authority 
during December 1964, and was sentenced to hard labor for two 
months and a forfeiture of $55.00 for two months.  The Board 
also found that the veteran had used and possessed marijuana 
from May to July 1964.  The Board recommended that the 
veteran be given an undesirable discharge.  

A Form DD 214 indicates that the veteran was discharged under 
conditions other than honorable.  It was noted that the 
veteran had 67 days of lost time under 10 U.S.C. §§ 886, 972.  

Also of record is an August 1974 VA administrative decision 
which indicates that the veteran's discharge under 
dishonorable conditions was a bar to VA benefits.   

In February 1988, the RO received confirmation that the 
veteran's discharge status had been upgraded by the Air Force 
Discharge Review Board in January 1975.  A revised copy of 
the veteran's Form DD 214, apparently received by VA in 
October 1988, indicates that the veteran's discharge was 
upgraded to one under honorable conditions.  Although he had 
67 days of lost time, the revised Form DD 214 does not 
indicate that this time was lost.  

Also of record are private medical records dated in October 
1998 which indicate that the veteran was referred to a 
psychiatric examiner for depression and anxiety.

The veteran testified at a January 2002 hearing that he had 
received medications for his psychiatric disability during 
service.  

VA treatment records dated from August 2002 to January 2003 
indicate that the veteran was diagnosed with PTSD which was 
related to the treatment he received from his supervisors in 
the military.  It was noted that the veteran had some PTSD 
symptoms because he perceived that he was wrongly accused and 
convicted of charges during his period of active duty, 
resulting in a dishonorable discharge.  

Private treatment records dated in December 2002 indicate 
that the veteran demonstrated very clear, chronic, and 
undeniable signs and symptoms of PTSD.

The veteran was afforded a VA PTSD examination in February 
2003.  The veteran reported that while on active duty, he 
received a court martial in which he was accused of doing 
drugs.  He stated that he was in jail for three months.  He 
reported that he had received an undesirable discharge which 
was later upgraded to a discharge under honorable conditions.  
He stated that because of his undesirable discharge, he 
became angry and mistrustful of people.  The veteran was 
diagnosed with chronic, severe PTSD due to his 1965 in-
service court martial.  The examiner found that the veteran's 
symptomatology met the diagnostic criteria for PTSD due to 
his daily intrusive thoughts and nightmares about the court 
martial, along with extreme paranoia.  The examiner noted 
that the veteran had experienced a stressful event, which was 
sufficient to produce PTSD while in the service.  

After reviewing the evidence of record, the Board finds that 
the veteran has PTSD is likely related to service.  The 
evidence clearly shows that the veteran's current psychiatric 
disability meets the diagnostic criteria for PTSD.  The 
record also indicates that the veteran experienced a stressor 
event in service in that he had received a court martial, and 
had received a discharge under conditions other than 
honorable.  It is important to note that the veteran is not 
claiming that he developed PTSD as the result of any willful 
misconduct, such as any alleged drug use, during service.  
Instead, the veteran claims that his stressor events were the 
events surrounding his court martial and his discharge.  In 
this regard, the Board recognizes that the veteran's 
discharge was ultimately upgraded, and that the revised Form 
DD 214 does not indicate that time was lost under 10 U.S.C. 
§§ 886, 972.  The Board also notes that there is no 
administrative finding that the veteran's PTSD was the result 
of his own willful misconduct under 38 C.F.R. § 3.301 (direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and not the result 
of the veteran's own willful misconduct).  Therefore, it does 
not appear that the veteran's PTSD was due to his own willful 
misconduct.  
 
In addition, the claims file contains competent medical 
evidence that indicates that the veteran's current PTSD was 
incurred in service.  The February 2003 VA examiner expressly 
opined that the events surrounding the veteran's court 
martial were events that were sufficiently stressful to 
produce PTSD.  Furthermore, the February 2003 VA examiner 
specifically opined that the veteran's chronic and severe 
PTSD was due to his 1965 in-service court martial.  The 
sufficiency of the stressor and the diagnosis are medical 
determinations that the Board must rely on medical 
practitioners to make.  In this case, there is no competent 
opinion evidence to contradict the February 2003 examiner.  
Although the examiner did not have a completely accurate 
history of the reason for the court martial, such 
inaccuracies do not undermine the examiner's conclusion in 
this case.  Therefore, the evidence taken as a whole tends 
toward the conclusion that the veteran's currently diagnosed 
PTSD is related to military service.  The veteran's claim of 
service connection for PTSD is therefore granted.  38 C.F.R. 
§ 3.303.

Coronary Artery Disease 

The veteran does not claim that he developed coronary artery 
disease during service.  Instead, the veteran claims that his 
coronary artery disease is related to his service-connected 
PTSD.  (Service connection for PTSD is granted by the Board's 
decision, supra.)

In the veteran's case, service medical records are negative 
for complaints, treatment, or diagnoses of coronary artery 
disease.  

VA treatment records dated in January 1986 indicate that the 
veteran was diagnosed with atypical chest pain.

Also of record is an October 1990 VA examination report.  The 
veteran gave a history of chest pains since 1986.  No acute 
pulmonary disease was found.  Hypercholesterolemia and 
hypertension were noted.  

The veteran was afforded a general medical examination in 
January 1999.  The veteran was diagnosed with hypertension 
and left ventricular hypertrophy secondary to hypertension.  

Also of record is a February 1999 statement from the 
veteran's private physician, K.D.K., M.D.  Dr. K. indicated 
that the veteran was diagnosed with an occluded right 
coronary artery with collateral flow.  The veteran was also 
being treated for hyperlipidemia.  

VA treatment records dated from September 1999 to September 
2002 indicate that the veteran was diagnosed with coronary 
artery disease.  

The veteran testified in a January 2002 hearing that he was 
first treated for coronary artery disease in 1985, and was 
first diagnosed with coronary artery disease around 1995.  He 
claimed that his coronary artery disease was secondary to his 
nervous condition.  He indicated that his physicians had told 
him that his stress had worsen his heart condition.  
 
The veteran was afforded a VA examination in February 2003.  
The veteran gave a history of chest pains since 1985.  
Initially, the examiner found that the veteran had been 
diagnosed with coronary artery disease, but the examiner was 
unable to establish whether the coronary artery disease was 
attributable to any psychiatric disorder.  The examiner noted 
that the veteran had a serious psychiatric disorder, and that 
he had coronary artery disease.  In the examiner's opinion, 
the veteran's coronary artery disease bore no direct relation 
to the psychiatric disorder.  The examiner also reported that 
any emotional problem could nevertheless certainly flare-up 
any coronary arrhythmia or any other problem.  The examiner 
found it very difficult to ascertain whether the veteran's 
coronary artery disease was otherwise related to military 
service based on the history provided.  The examiner noted 
that it took many years for coronary artery disease to 
develop, and felt that the coronary artery disease was 
related to the veteran's hypercholesterolemia, and that 
hyperlipidemia was also a factor.  The veteran was diagnosed 
with coronary artery disease, ischemic heart disease, 
essential hypertension, and hyperlipidemia by history.  The 
examiner also reported that the veteran had been diagnosed 
with PTSD.  The examiner ultimately opined that the veteran's 
coronary artery disease was at least likely as not secondary 
to the PTSD.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's coronary artery disease is secondary 
to his service-connected PTSD.  The evidence clearly shows 
that the veteran has a current diagnosis of coronary artery 
disease.  Additionally, the record contains competent medical 
evidence that links a worsening of the veteran's coronary 
artery disease to his PTSD.  In this regard, the Board finds 
that the evidence does not tend to show that the veteran's 
coronary artery disease was directly caused by his PTSD as 
much as it tends to suggest that his service-connected PTSD 
has aggravated his coronary artery disease.  Although the 
February 2003 VA examiner indicated that the veteran's 
hypercholesterolemia and hyperlipidemia were factors in his 
coronary artery disease, the examiner's comments also lead to 
the conclusion that PTSD has played a role in flare-ups 
and/or worsening of the heart disease.  38 C.F.R. § 3.310.  
Specifically, the February 2003 VA examiner indicated that 
any emotional problem could cause coronary-related flare-ups.  
Furthermore, although the February 2003 VA examiner noted 
that that the veteran's coronary artery disease bore no 
direct relation to the psychiatric disorder, the examiner 
ultimately found that it was at least likely as not that the 
veteran's coronary artery disease was secondary to PTSD.  
Presumably, what the examiner meant by this was that there 
had been some degree of aggravation caused by the PTSD.

Therefore, the evidence taken as a whole tends toward the 
conclusion that the veteran's PTSD aggravated his coronary 
artery disease.  Additionally, although the February 2003 VA 
examiner suggests other factors related to the veteran's 
coronary artery disease, the Board notes that none of the 
other relevant medical evidence specifically refutes the 
connection between the veteran's coronary artery disease and 
his PTSD.  To that extent, the veteran's claim of service 
connection for coronary artery disease as secondary to his 
service-connected PTSD is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for chronic low back strain with L5-S1 
radiculopathy is granted.

Service connection for PTSD is granted.

Service connection for coronary artery disease as secondary 
to service-connected PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

